 



Exhibit 10.1
STOCK PURCHASE AGREEMENT
     This Stock Purchase Agreement (this “Agreement”), effective as of
December 27, 2006, is by and between ON Semiconductor Corporation, a Delaware
corporation (the “Company”), and TPG SEMICONDUCTOR HOLDINGS LLC, a Delaware
limited liability company, and TPG ON HOLDINGS LLC, a Delaware limited liability
company (“TPG Sellers”).
     WHEREAS, (i) the Company has agreed, subject to the conditions herein, to
purchase from TPG Sellers shares of common stock, par value $0.01 per share, of
the Company (“Common Stock”).
     NOW, THEREFORE, in consideration of the acts, payments, covenants and
mutual agreements herein described and agreed to be performed, the Company and
the TPG Sellers hereby agree as follows:
     1. Purchase and Sale of the Shares.
          (a) Upon the terms of and subject to conditions set forth in this
Agreement, TPG Sellers hereby agree to sell to the Company, and the Company
hereby agrees to purchase from TPG Sellers, 9,749,303 shares of Common Stock
(the “Shares”). The number of Shares to be purchased from TPG Semiconductor
Holdings LLC and the number of Shares to be purchased from TPG ON Holdings LLC
are specified on Schedule 1 hereto.
          (b) The purchase price per share for the Shares shall be $7.18 per
share (the “Per Share Price”), or an aggregate of Sixty-Nine Million Nine
Hundred Ninety-Nine Thousand Nine Hundred Ninety-Five and 54/100 Dollars
($69,999,995.54), paid pro rata.
          (c) On or before December 29, 2006, TPG Sellers shall surrender to the
Company any certificates representing the Shares being purchased, together with
duly executed stock powers for the transfer of such Shares to the Company, or
otherwise provide to the Company satisfactory evidence of the transfer of the
Shares to the Company, against payment of the purchase price for the Shares to
TPG Sellers by wire transfer to an account or accounts designated in writing by
TPG Sellers.
     2. Representations, Warranties and Covenants of TPG Sellers. TPG Sellers
hereby represent, warrant and covenant to the Company as follows:
          (a) Ownership of the Shares. TPG Sellers are the sole beneficial owner
and holder of the entire right, title and interest in and to their respective
Shares, free and clear of all liens and other encumbrances (other than
restrictions on transfer imposed by federal and state securities laws).
          (b) Authorization; Enforceability. TPG Sellers have full power and
authority to enter into this Agreement. This Agreement has been duly authorized
by all necessary limited liability company action and constitutes valid and
legally binding obligations of TPG Sellers, enforceable against TPG Sellers in
accordance with its terms.

 



--------------------------------------------------------------------------------



 



          (c) No Conflicts. The execution and delivery by TPG Sellers of this
Agreement does not, and the consummation of the transactions contemplated hereby
will not: (i) conflict with or result in a violation or breach of any law, rule,
regulation, order or decree applicable to TPG Sellers; (ii) conflict with or
result in a violation or breach of, or constitute (with or without notice or
lapse of time or both) a default under, any contract to which TPG Sellers are a
party; (iii) except as set forth in this Agreement or as required by the federal
securities laws, require TPG to obtain any consent, approval or action of, make
any filing with or give any notice to any person as a result or under the terms
of any contract to which TPG Sellers are a party; or (iv) result in the creation
or imposition of any lien or other encumbrance upon the Shares.
          (d) Adequacy of Information. TPG Sellers, by virtue of their
representation on the Board of Directors of the Company, has information or
access to information regarding the Company and its business, including
financial and operating data for October, November and December 2006, necessary
to make an informed and knowledgeable decision with regard to the transactions
contemplated hereby. TPG Sellers understand that the Shares may in the future
trade at prices higher than the purchase price at which TPG Sellers are selling
such Shares to the Company under this Agreement, and that TPG Sellers, by
entering into this Agreement, are foregoing any and all opportunities to share
in any such increased value with respect to any Shares sold hereunder. TPG
Sellers have not relied upon the Company, or any of its affiliates or agents,
and has instead made its own independent analysis, in determining to enter into
this Agreement and to consummate the transactions contemplated hereby.
          (e) Required Filings. TPG Sellers will make all filings required by
law with governmental agencies or authorities as a result of the execution of
this Agreement and the sale of the Shares, including, without limitation,
filings required under Section 13 and Section 16 of the Exchange Act of 1934, as
amended, within the time period required by all such applicable laws.
     3. Representations, Warranties and Covenants of the Company. The Company
hereby represents, warrants and covenants to TPG Sellers as follows:
          (a) Authorization; Enforceability. The Company has full power and
authority to enter into this Agreement. This Agreement has been duly authorized
by all necessary corporate action and constitutes valid and legally binding
obligations of the Company, enforceable against the Company in accordance with
its terms.
          (b) No Conflicts. The execution and delivery by the Company of this
Agreement does not, and the consummation of the transactions contemplated hereby
will not: (i) conflict with or result in a violation or breach of any law, rule,
regulation, order or decree applicable to the Company; (ii) conflict with or
result in a violation or breach of, or constitute (with or without notice or
lapse of time or both) a default under, any contract to which the Company or any
of its direct or indirect subsidiaries is a party, or (iii) except as set forth
in this Agreement or as required by the federal securities laws, require the
Company to obtain any consent, approval or action of, make any filing with or
give any notice to any person as a result or under the terms of any contract to
which the Company is a party.

- 2 -



--------------------------------------------------------------------------------



 



          (c) Required Filings. The Company will make all filings required by
law with governmental agencies or authorities as a result of the execution of
this Agreement and the sale of the Shares within the time period required by all
such applicable laws.
     4. Miscellaneous.
          (a) Survival. The representations, warranties, covenants and
agreements of TPG Sellers and the Company contained in or made pursuant to this
Agreement shall survive the execution and delivery of this Agreement and the
closing of the transactions contemplated hereby.
          (b) Nature of Agreement. This Agreement and all provisions thereof,
including all representations and promises contained herein, are contractual and
not a mere recital and shall continue in permanent force and effect. This
Agreement constitutes the sole and entire agreement of the parties with respect
to the subject matter hereof, and there are no agreements of any nature
whatsoever between the parties hereto with respect to the subject matter hereof,
except as expressly stated or referenced herein. This Agreement may not be
modified or changed unless done so in writing, signed by both parties. In the
event that any portion of this Agreement is found to be unenforceable for any
reason whatsoever, the unenforceable provision shall be considered to be
severable, and the remainder of the Agreement shall continue to be in full force
and effect. This Agreement shall be governed by and construed in accordance with
the laws of the State of Delaware without regard to choice of law principles.
          (c) Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument.
          (d) Notices. Unless otherwise provided, any notice required or
permitted by this Agreement shall be in writing and shall be deemed sufficient
upon receipt, when delivered by overnight courier or sent by facsimile, or upon
delivery when delivered personally, or upon seventy-two (72) hours after being
deposited in the U.S. mail, as certified or registered mail, with postage
prepaid, addressed to the party to be notified at such party’s address or
facsimile number, as subsequently modified by written notice, as follows:
               (i) if to TPG Sellers, to Texas Pacific Group, 301 Commerce
Street, Suite 3300, Fort Worth, Texas 76102, Attn: Clive D. Bode, Vice President
(facsimile: (817) 871-4088), or
               (ii) if to the Company, to On Semiconductor Corporation, 5005 E.
McDowell Road, Phoenix, Arizona 85008, Attn: General Counsel (facsimile:
602-244-5601).
          (e) Severability. If any provision of this Agreement is held by a
court of competent jurisdiction to be invalid, void or unenforceable for
whatever reason, the remaining provisions of this Agreement shall nevertheless
continue in full force and effect without being impaired in any manner
whatsoever.

- 3 -



--------------------------------------------------------------------------------



 



          (f) Further Assurances. Each party to this Agreement agrees upon
request to execute any further documents or instruments necessary or desirable
to carry out the purposes or intent of this Agreement.
          (g) Several Obligations. The obligations of each of the TPG Entities
is several and not joint.
          (h) Advice of Counsel. Each party to this agreement acknowledges that,
in executing this agreement, such party has had the opportunity to seek the
advice of independent legal counsel, and has read and understood all of the
terms and provisions of this agreement. This agreement shall not be construed
against any party by reason of the drafting or preparation hereof.
[Signature Page Follows]

- 4 -



--------------------------------------------------------------------------------



 



     The parties have executed this Stock Purchase Agreement as of the date
first written above.

          THE COMPANY:    
 
        ON SEMICONDUCTOR CORPORATION    
 
       
By:
  /s/ KEITH JACKSON    
 
       
 
  Name: Keith Jackson
Title: President and Chief Executive Officer    
 
        TPG SELLERS:    
 
        TPG SEMICONDUCTOR HOLDINGS LLC,    
 
        By: TPG Partners II, L.P., as Manager,     By: TPG GenPar II, L.P., its
General Partner,     By: TPG Advisors II, Inc., its General Partner,    
 
       
By
  /s/ JOHN E. VIOLA    
 
       
 
  Name: John E. Viola    
 
  Title: Vice President    
 
        TPG ON HOLDINGS LLC,    
 
        By: TPG Partners II, L.P., as Manager,     By: TPG GenPar II, L.P., its
General Partner,     By: TPG Advisors II, Inc., its General Partner,    
 
       
By
  /s/ JOHN E. VIOLA     
 
       
 
  Name: John E. Viola    
 
  Title: Vice President    

 



--------------------------------------------------------------------------------



 



SCHEDULE 1

      TPG Seller   Number of Shares
TPG Semiconductor Holdings LLC
  6,602,475
TPG ON Holdings LLC
  3,146,828

 